internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-120605-03 date date x a b c d e f d1 d2 d3 d4 d5 dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code plr-120605-03 the information submitted states that x was incorporated in d1 and elected to be an s_corporation effective d2 on d3 the shareholders of x revoked x’s s election the current shareholders of x are a b c d e and f who acquired their shares of x on d4 the current shareholders are unrelated to any of the shareholders at the time of the revocation the current shareholders desire for x to be an s_corporation and request permission for x to reelect to be an s_corporation effective d5 d5 is prior to the five-year waiting_period imposed by sec_1362 sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that if a small_business_corporation has made an election under sec_1362 and if such election has been terminated under sec_1362 the corporation and any successor_corporation shall not be eligible to make an election under sec_1362 for any taxable_year before its fifth taxable_year which begins after the first taxable_year for which the termination is effective unless the secretary consents to the election sec_1_1362-5 of the income_tax regulations provides that absent the commissioner's consent an s_corporation whose election has terminated or a successor_corporation may not make a new election for five taxable years as described in section sec_1362 the commissioner however may permit the corporation to make a new election before the 5-year period expires the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should consent to a new election the fact that more than percent of the stock in the corporation is owned by persons who did not own any stock in the corporation on the date of the termination tends to establish that consent should be granted based solely on the representations made and on the information submitted we conclude that x has met its burden under sec_1_1362-5 we grant permission for x to reelect to be an s_corporation effective d5 a copy of this letter should be attached to x's next federal_income_tax return except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x otherwise satisfies the s_corporation eligibility requirements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-120605-03 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours carolyn hinchman gray senior counsel branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
